Exhibit 10.1

Employment Agreement – William H. Craig

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made on the 27st day of August, 2020 by and
between William H. Craig (the “Employee”) and IEH Corporation, a New York
corporation (the “Company”), provided that the effective date of this Agreement
shall be the next business day after (i) the date the Company files with the
U.S. Securities and Exchange Commission its Annual Report on Form 10-K, and (ii)
the official retirement date of Robert Knoth, the current Chief Financial
Officer of the Company (the “Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and its subsidiaries are engaged in the business of
designing, developing and manufacturing printed circuit and plastic circular
connectors for high performance applications utilizing the HYPERBOLOID contact
design; and

 

WHEREAS, the Employee desires to be employed by the Company as the Chief
Financial Officer and Treasurer of the Company, and the Company desires to
employ the Employee and secure for the Company the experience, ability and
services of the Employee;

 

WHEREAS, the Employee desires to become employed by the Company, pursuant to the
terms and conditions herein set forth, superseding all prior oral and written
employment agreements, and term sheets and letters between the Company, its
subsidiaries and/or predecessors and Employee; and

 

WHEREAS, this Agreement supersedes any and all prior oral and written agreements
and writings between the Employee and the Company.

 

NOW, THEREFORE, it is mutually agreed by and between the parties hereto as
follows:

 

ARTICLE I

DEFINITIONS

 

1.1               Accrued Compensation. “Accrued Compensation” shall mean an
amount which shall include all amounts earned or accrued through the Termination
Date (as defined below) but not paid as of the Termination Date, including: (a)
Base Salary; (b) reimbursement for business expenses incurred by the Employee on
behalf of the Company, pursuant to the Company’s expense reimbursement policy in
effect at such time; (c) vacation pay; and (d) unpaid bonuses and incentive
compensation earned and awarded prior to the Termination Date.

 

1.2               Cause. “Cause” shall mean: (a) willful disobedience by the
Employee of a material and lawful instruction of the Chief Executive Officer or
Board of Directors of the Company (the “Board”); (b) formal charge, indictment
or conviction of the Employee of any misdemeanor involving fraud or embezzlement
or similar crime, or any felony; (c) conduct amounting to fraud, dishonesty,
gross negligence, willful misconduct or recurring insubordination; or (d)
excessive absences from work, other than for illness or Disability; provided
that the Company shall not have the right to terminate the employment of
Employee pursuant to the foregoing clauses (a), (c), and (d) above unless
written notice specifying such breach shall have been given to the Employee and,
in the case of breach which is capable of being cured, the Employee shall have
failed to cure such breach within 30 days after his receipt of such notice.

 

 



 

1.3               Change in Control. A “Change in Control” shall mean any of the
following events:

 

       (a)        (i) An acquisition (other than directly from the Company) of
any voting securities of the Company (the “Voting Securities”) by any “Person”
(as the term person is used for purposes of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) immediately after
which such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of twenty percent (20%) or more of the combined
voting power of the Company’s then outstanding Voting Securities; provided,
however, that in determining whether a Change in Control has occurred, Voting
Securities which are acquired in a “Non-Control Acquisition” (as defined below)
shall not constitute an acquisition which would cause a Change in Control. A
“Non-Control Acquisition” shall mean an acquisition by: (1) an employee benefit
plan (or a trust forming a part thereof) maintained by (x) the Company or (y)
any corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”); or (2) the Company or any Subsidiary; and

       

       (ii) Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because a Person (the “Subject Person”) gained Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

 

       (b)       The individuals who, as of the date this Agreement is approved
by the Board, are members of the Board (the “Incumbent Board”), cease for any
reason to constitute at least two-thirds (⅔) of the Board; provided, however,
that if the election, or nomination for election by the Company’s stockholders,
of any new director was approved by a vote of at least two-thirds (⅔) of the
Incumbent Board, such new director shall, for purposes of this Agreement, be
considered and defined as a member of the Incumbent Board; and provided,
further, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual
“Election Contest” (as described in Rule 14a-11 promulgated under the 1934 Act)
or other solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”); or

 

       (c)       Approval by stockholders of the Company of:

 

 

 



       (i)       A merger, consolidation or reorganization involving the
Company, unless: (1) the stockholders of the Company, immediately before such
merger, consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least sixty percent
(60%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization; (2) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least two-thirds (⅔) of the
members of the board of directors of the Surviving Corporation; and (3) no
Person (other than the Company, any Subsidiary, any employee benefit plan (or
any trust forming a part thereof) maintained by the Company, the Surviving
Corporation or any Subsidiary) becomes Beneficial Owner of twenty percent (20%)
or more of the combined voting power of the Surviving Corporation’s then
outstanding voting securities as a result of such merger, consolidation or
reorganization, a transaction described in clauses (1) through (3) shall herein
be referred to as a “Non-Control Transaction”; or

 

       (ii)        An agreement for the sale or other disposition of all or
substantially all of the assets of the Company, to any Person, other than a
transfer to a Subsidiary, in one transaction or a series of related
transactions;

 

       (iii)       The shareholders of the Company approve any plan or proposal
for the liquidation or dissolution of the Company.

 

       (d)       Notwithstanding anything contained in this Agreement to the
contrary, if the Employee’s employment is terminated prior to a Change in
Control and the Employee reasonably demonstrates that such termination: (i) was
at the request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control (a “Third Party”); or (ii)
otherwise occurred in connection with, or in anticipation of, a Change in
Control, then for all purposes of this Agreement, the date of a Change in
Control with respect to the Employee shall mean the date immediately prior to
the date of such termination of the Employee’s employment.

 

1.4               Continuation Benefits. “Continuation Benefits” shall be the
continuation of the Benefits, as defined in Section 5.1, for the period
commencing on the Termination Date and terminating 12 months thereafter, or such
other period as specifically stated by this agreement (the “Continuation
Period”) at the Company’s expense on behalf of the Employee and his dependents;
provided, however, that: (a) in no event shall the Company be obligated to
provide Continuation Benefits until after the Employee’s first anniversary date
of employment by the Company; (b) in no event shall the Continuation Period
exceed 12 months from the Termination Date; and (c) the level and availability
of benefits provided during the Continuation Period shall at all times be
subject to the post-employment conversion or portability provisions of the
benefit plans. The Company’s obligation hereunder with respect to the foregoing
benefits shall also be limited to the extent that if the Employee obtains any
such benefits pursuant to a subsequent employer's benefit plans, the Company may
reduce the coverage of any benefits it is required to provide the Employee
hereunder as long as the aggregate coverage and benefits of the combined benefit
plans is no less favorable to the Employee than the coverage and benefits
required to be provided hereunder. This definition of Continuation Benefits
shall not be interpreted so as to limit any benefits to which the Employee, his
dependents or beneficiaries may be entitled under any of the Company’s employee
benefit plans, programs or practices following the Employee’s termination of
employment, including, without limitation, retiree medical and life insurance
benefits.

 

 

 



1.5              Disability. “Disability” shall mean a physical or mental
infirmity which impairs the Employee’s ability to substantially perform his
duties with the Company for a period of sixty (60) consecutive days and the
Employee has not returned to his full time employment prior to the Termination
Date as stated in the “Notice of Termination” (as defined below).

 

1.6               Good Reason. “Good Reason” shall mean without the written
consent of the Employee: (a) a material breach of any provision of this
Agreement by the Company; (b) failure by the Company to pay when due any
compensation to the Employee; (c) a reduction in the Employee’s Base Salary; (d)
failure by the Company to maintain the Employee in the positions referred to in
Section 2.1 of this Agreement; (e) assignment to the Employee of any duties
materially and adversely inconsistent with the Employee’s positions, authority,
duties, responsibilities, powers, functions, reporting relationship or title or
any other action by the Company that results in a material diminution of such
positions, authority, duties, responsibilities, powers, functions, reporting
relationship or title; or (f) a Change in Control, provided the event on which
the Change of Control is predicated occurs within 90 days of the service of the
Notice of Termination by the Employee, it being understood that Employee shall
have the right to terminate his employment under this Section 1.6(f) for any
reason or no reason within such 90-day period; and provided further, however,
that the Employee agrees not to terminate his employment for Good Reason
pursuant to clauses (a) through (e) unless: (i) the Employee has given the
Company at least 30 days’ prior written notice of his intent to terminate his
employment for Good Reason, which notice shall specify the facts and
circumstances constituting Good Reason; and (ii) the Company has not remedied
such facts and circumstances constituting Good Reason to the reasonable and good
faith satisfaction of the Employee within a 30-day period after receipt of such
notice.

 

1.7               Notice of Termination. A “Notice of Termination” shall mean a
written notice from the Company, or the Employee, of termination of the
Employee’s employment which indicates the provision in this Agreement relied
upon, if any and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated. A Notice of Termination served by
the Company shall specify the effective date of termination.

 

1.8               Pro Rata Bonus. “Pro Rata Bonus” shall mean an amount equal to
the maximum bonus Employee had an opportunity to earn pursuant to Section 4.2
multiplied by a fraction, the numerator of which shall be the number of days
from the commencement of the fiscal year to the Termination Date, and the
denominator of which shall be the number of days in the fiscal year in which
Employee was terminated.

 

 

 



1.9               Severance Payment. “Severance Payment” shall mean an amount
equal to the sum of 12 months of Employee’s Base Salary in effect on the
Termination Date. The Severance Payment shall be payable in equal installments
on each of the Company’s regular pay dates for executives during the 12 months
commencing on the first regular executive pay date following the Termination
Date. The Severance Payment is conditioned on the Employee executing a
termination agreement and release in a form reasonably acceptable to the
Employee and the Company. In no event, however, shall the Company be obligated
to pay the Severance Payment unless the Termination Date occurs on or after the
Employee’s first anniversary date of employment by the Company;

 

1.10               Termination Date. “Termination Date” shall mean: (a) in the
case of the Employee’s death, his date of death; (b) in the case of Good Reason,
30 days from the date the Notice of Termination is given to the Company,
provided the Company has not remedied such facts and circumstances constituting
Good Reason to the reasonable and good faith satisfaction of the Employee; (c)
in the case of termination of employment on or after the Expiration Date, the
last day of employment; and (d) in all other cases, the date specified in the
Notice of Termination; provided, however, if the Employee’s employment is
terminated by the Company for any reason except Cause, the date specified in the
Notice of Termination shall be at least 30 days from the date the Notice of
Termination is given to the Employee, and provided further that in the case of
Disability, the Employee shall not have returned to the full-time performance of
his duties during such period of at least 30 days.

 

ARTICLE II

EMPLOYMENT

 

2.1       Upon the terms and subject to the conditions of this Agreement, the
Company hereby agrees to employ the Employee, and the Employee hereby agrees to
become employed, as Treasurer and Chief Financial Officer of the Company. The
Employee’s position includes acting as an officer and/or director of any of the
Company’s subsidiaries as determined by the Board of Directors.

 

ARTICLE III

DUTIES

 

3.1       The Employee shall, during the term of his employment with the
Company, and subject to the direction and control of the Company’s Chief
Executive Officer and the Board of Directors, report directly to the Board of
Directors and shall exercise such authority, perform such executive duties and
functions and discharge such responsibilities as are reasonably associated with
his executive position or as may be reasonably assigned or delegated to him from
time to time by the Company’s Chief Executive Officer and the Board of
Directors, consistent with his position as Treasurer and Chief Financial
Officer.

 

3.2       The Employee shall perform, in conjunction with the Company’s
executive management, to the best of his ability the following services and
duties for the Company and its subsidiary corporations (by way of example, and
not by way of limitation):

 

(a)       Those duties attendant to the position of Treasurer and Chief
Financial Officer;

 

 

 



(b)       Establish and implement current and long range objectives, plans, and
policies, subject to the approval of the Company’s Chief Executive Officer and
the Board of Directors;

 

(c)       Financial planning including the development of, liaison with,
financing sources and investment bankers;

 

(d)       Managerial oversight of the Company’s accounting department;

 

(e)       Primary responsibility for the preparation and filing of all financial
activity reports with federal and state regulatory authorities;

 

(f)       Acquiring appropriate insurance coverage to safeguard Company’s assets
(excluding workers’ compensation coverage and medical benefits);

 

(g)       Evaluation and integration of acquisitions, joint ventures, and other
opportunities; and

 

(h)       Promotion of the relationships of the Company with its respective
employees, customers, suppliers and others in the business community.

 

(i)       Shareholder relations;

 

(j)       Compliance with local, state and federal regulations and laws
governing business operations.

 

3.3       The Employee agrees to devote full business time and his or her best
efforts in the performance of his or her duties for the Company.

 

3.4       Employee shall undertake regular travel to the Company’s executive and
operational offices, and such other occasional travel within or outside the
United States as is or may be reasonably necessary in the interests of the
Company. All such travel shall be at the sole cost and expense of the Company
and shall include reasonable lodging and food costs incurred by Employee while
traveling.

 

ARTICLE IV

COMPENSATION

 

4.1       During the term of this Agreement, Employee shall be compensated
initially at the rate of $225,000 per annum, subject to such increases, if any,
as determined by the Chief Executive Officer and the Compensation Committee (the
“Committee”), in its discretion, at the commencement of each of the Company’s
fiscal years during the term of this Agreement (the “Base Salary”). The Base
Salary shall be paid to the Employee in accordance with the Company’s regular
executive payroll periods.

 

 

 



4.2       Employee may receive a bonus (the “Bonus”) in the sole discretion of
the Committee in accordance with the following parameters:

 

(a)       Employee will have an opportunity to earn a cash Bonus for each fiscal
year of employment. The Bonus will be based on performance targets and other key
objectives established by the Committee, at the commencement of each fiscal
year, and the determination of whether the performance criteria shall have been
attained shall be solely in the discretion of the Committee.

 

4.3       The Company shall deduct from Employee’s compensation all federal,
state, and local taxes which it may now or hereafter be required to deduct.

 

4.4       The Employee shall be eligible to receive option grants to the
Company’s 2011 Equity Incentive Plan (or if applicable any comparable successor
plan).

 

4.5       Employee may receive such other additional compensation as may be
determined from time to time by the Committee, including bonuses and other
long-term compensation plans. Nothing herein shall be deemed or construed to
require the Committee, to award any bonus or additional compensation.

 

4.6       Notwithstanding any other provisions in this Agreement to the
contrary, the Employee agrees and acknowledges that any incentive-based
compensation, or any other compensation, paid or payable to Employee pursuant to
this Agreement or any other agreement or arrangement with the Company which is
subject to recoupment or clawback under any applicable law, government
regulation, or stock exchange listing requirement, including without limitation,
the Dodd-Frank Wall Street Reform and Consumer Protection Act and such
regulations as may be promulgated thereunder by the Securities and Exchange
Commission, will be subject to such deductions and clawback (recovery) as may be
required to be made pursuant to applicable law, government regulation, stock
exchange listing requirement or any policy of the Company adopted pursuant to
any such law, government regulation, or stock exchange listing requirement. This
section shall survive the termination of this Agreement for a period of three
(3) years.

 

ARTICLE V

BENEFITS

 

5.1       During the term hereof, the Company shall provide Employee with the
following benefits (the “Benefits”): (a) group health care and insurance
benefits as generally made available to the Company’s senior management; (b)
travel expenses, including a gas allowance and payment of an EZ Pass during the
term of this Agreement and (c) such other insurance benefits obtained by the
Company and made generally available to the Company’s senior management. The
Company shall reimburse Employee, upon presentation of appropriate vouchers, for
all reasonable business expenses incurred by Employee on behalf of the Company
upon presentation of suitable documentation.

 



 

 



5.2       For the term of this Agreement, Employee shall be entitled to paid
vacation at the rate of two (2) weeks per annum plus five (5) sick days in
accordance with the laws of the State of New York.

 

ARTICLE VI

NON-DISCLOSURE

 

6.1       The Employee shall not, at any time during or after the termination of
his employment hereunder, except when acting on behalf of and with the
authorization of the Company, make use of or disclose to any person,
corporation, or other entity, for any purpose whatsoever, any trade secret or
other confidential information concerning the Company’s business, finances,
marketing, accounting, personnel and/or staffing business of the Company and its
subsidiaries, including information relating to any customer of the Company or
pool of temporary or permanent employees, governmental customer or any other
nonpublic business information of the Company and/or its subsidiaries learned as
a consequence of Employee’s employment with the Company (collectively referred
to as the “Proprietary Information”). For the purposes of this Agreement, trade
secrets and confidential information shall mean information disclosed to the
Employee or known by him as a consequence of her employment by the Company,
whether or not pursuant to this Agreement, and not generally known in the
industry. The Employee acknowledges that Proprietary Information, trade secrets
and other items of confidential information, as they may exist from time to
time, are valuable and unique assets of the Company, and that disclosure of any
such information would cause substantial injury to the Company. Trade secrets
and confidential information shall cease to be trade secrets or confidential
information, as applicable, at such time as such information becomes public
other than through disclosure, directly or indirectly, by Employee in violation
of this Agreement.

 

6.2       If Employee is requested or required (by oral questions,
interrogatories, requests for information or document subpoenas, civil
investigative demands, or similar process) to disclose any Proprietary
Information, Employee shall, unless prohibited by law, promptly notify the
Company of such request(s) so that the Company may seek an appropriate
protective order. Notwithstanding the foregoing, Employee understands that
nothing contained in this Agreement limits Employee’s ability from reporting
possible violations of federal law or regulation to any federal, state or local
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, or any agency Inspector General
(“Government Agencies”), or making other disclosures that are protected under
the whistleblower provisions of federal law or regulation. Employee further
understands that this Agreement does not limit Employee’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. This Agreement
does not limit Employee’s right to receive an award for information provided to
any Government Agencies.

 

 

 



6.3       Except as otherwise may be agreed by the Company in writing, in
consideration of the employment of Employee by the Company, and free of any
additional obligations of the Company to make additional payment to Employee,
Employee hereby agrees to irrevocably assign to the Company any and all of
Employee’s rights (including patent rights, copyrights, trade secret rights and
other rights, throughout the world), title and interest in and to all
inventions, software, manuscripts, documentation, improvements or other
intellectual property whether or not protectable by any state or federal laws
relating to the protection of intellectual property, relating to the present or
future business of the Company that are developed by Employee during the term of
his/her employment with the Company, either alone or jointly with others, and
whether or not developed during normal business hours or arising within the
scope of his/her duties of employment. Employee agrees that all such inventions,
software, manuscripts, documentation, improvement or other intellectual property
shall be and remain the sole and exclusive property of the Company and shall be
deemed the product of work for hire. Employee hereby agrees to execute such
assignments and other documents as the Company may consider appropriate to vest
all right, title and interest therein to the Company and hereby appoints the
Company as Employee’s attorney-in-fact with full powers to execute such document
itself in the event employee fails or is unable to provide the Company with such
signed documents. Employee shall also assign to, or as directed by, the Company,
all of his right, title and interest in and to any and all inventions and other
intellectual property, the full title to which is required to be in the United
States government of any of its agencies. The Company shall have all right,
title and interest in all research and work product produced by Employee as an
employee of the Company, including, but not limited to, all research materials.
Notwithstanding the foregoing, this provision does not apply to an invention for
which no equipment, supplies, facility, or trade secret information of the
Company was used and which was developed entirely on Employee’s own time unless:
(a) the invention relates: (i) to the business of the Company; or (ii) to the
Company’s actual or demonstrably anticipated research or development; or (b) the
invention results from any work performed by Employee for the Company.

 

ARTICLE VII

RESTRICTIVE COVENANT

 

7.1       During the term of Employment with the Company, and for a period of
one (1) year following termination of employment for any reason, Employee agrees
that he will not, directly or indirectly, enter into or become associated with
or engage in any other business (whether as a partner, officer, director,
shareholder, employee, consultant, or otherwise), which is involved in the
business of: (a) designing, developing and manufacturing printed circuit
connectors and plastic circular connectors for high performance applications
utilizing the HYPERBOLOID contact design; or (b) is otherwise engaged in the
same or similar business as the Company in direct competition with the Company,
or which the Company was in the process of developing, during the tenure of
Employee’s employment by the Company (collectively, a “Competitive Business”).
Notwithstanding the foregoing, the ownership by Employee of less than five
percent of the shares of any publicly held corporation shall not violate the
provisions of this Article VII.

 

7.2       In furtherance of, and in addition to, Section 7.1, during the period
of non-competition specified in Section 7.1 (the “Restricted Period”), Employee
shall not during the Restricted Period, directly or indirectly, whether as a
principal, agent, employee, independent contractor, employer, partner or
shareholder, in connection with or related to any Competitive Business, solicit:
(a) any actual customers, partners or contracts addressed by the Company during
the tenure of Employee’s employment; or (b) any customers, partners or contracts
that were within the Company’s business development pipeline within the
twelve-month period ending on the effective date of the termination of
employment. In addition, Employee will not during the Restricted Period, either
directly or indirectly, whether as a principal, agent, employee, independent
contractor, employer, partner or shareholder, solicit, hire, attempt to solicit
or hire, or participate in any attempt to solicit or hire, any person who is
employed by the Company or retained as a consultant by the Company (or who was
employed or retained by the Company within 12 months of the Termination Date or
who was being actively recruited by the Company) to: (A) terminate his
employment or engagement with the Company; (B) accept employment or engagement
with anyone other than the Company; or (C) in any manner interfere with the
business of the Company.

 

 

 



7.3       Employee hereby acknowledges that the covenants and agreements
contained in Article VI and Article VII of this Agreement (the “Restrictive
Covenants”) are reasonable and valid in all respects and that the Company is
entering into this Agreement, inter alia, on such acknowledgement. If Employee
breaches, or threatens to commit a breach, of any of the Restrictive Covenants,
the Company shall have the following rights and remedies, each of which rights
and remedies shall be independent of the other and severally enforceable, and
all of which rights and remedies shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company under law or in equity:
(a) the right and remedy to have the Restrictive Covenants specifically enforced
by any court having equity jurisdiction, it being acknowledged and agreed that
any such breach or threatened breach will cause irreparable injury to the
Company and that money damages will not provide an adequate remedy to the
Company; (b) the right and remedy to require Employee to account for and pay
over to the Company such damages as are recoverable at law as the result of any
transactions constituting a breach of any of the Restrictive Covenants; (c) if
any court determines that any of the Restrictive Covenants, or any part thereof,
is invalid or unenforceable, the remainder of the Restrictive Covenants shall
not thereby be affected and shall be given full effect, without regard to the
invalid portions; and (d) if any court construes any of the Restrictive
Covenants, or any part thereof, to be unenforceable because of the duration of
such provision or the area covered thereby, such court shall have the power to
reduce the duration or area of such provision and, in its reduced form, such
provision shall then be enforceable and shall be enforced. The parties intend to
and hereby confer jurisdiction to enforce the Restrictive Covenants upon the
courts of any jurisdiction within the geographical scope of such Restrictive
Covenants. If the courts of any one or more such jurisdictions hold the
Restrictive Covenants wholly unenforceable by reason of the breadth of such
scope or otherwise, it is the intention of the parties that such determination
not bar or in any way affect the Company’s right to the relief provided above in
the courts of any other jurisdiction, within the geographical scope of such
Restrictive Covenants, as to breaches of such Restrictive Covenants in such
other respective jurisdiction such Restrictive Covenants as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants.

 

 

 



ARTICLE VIII

TERM

 

8.1       This Agreement shall be for a term of two (2) years (the “Initial
Term”) commencing on the Effective Date as set forth above (the “Commencement
Date”) and terminating on August 27, 2022 (the “Expiration Date”), unless sooner
terminated upon the death of the Employee, or as otherwise provided herein.

 

8.2       Unless this Agreement is earlier terminated pursuant to the terms
hereof, the Company agrees to use its best efforts to notify Employee in writing
of the Company’s intention to continue Employee’s employment after the
Expiration Date no less than ninety (90) days prior to the Expiration Date. In
the event the Company either: (a) fails to notify the Employee in accordance
with this Section 8.2; (b) notifies Employee that it does not intend to continue
the Employee’s employment after the Expiration Date; or (c) after notifying the
Employee pursuant to Section 8.2, fails to reach an agreement on a new
employment agreement prior to the Expiration Date, then upon termination of the
Employee’s employment on or after the Expiration Date for any reason except
Cause, the Company shall pay Employee the Severance Payment, Accrued
Compensation and the Continuation Benefits.

 

ARTICLE IX

TERMINATION

 

9.1       The Company may terminate this Agreement by giving a Notice of
Termination to the Employee in accordance with this Agreement:

 

(a)       for Cause;

(b)       without Cause; and

(c)       for Disability.

 

9.2       Employee may terminate this Agreement by giving a Notice of
Termination to the Company in accordance with this Agreement, at any time, with
or without Good Reason.

 

9.3       If the Employee’s employment with the Company shall be terminated, the
Company shall pay and/or provide to the Employee (or in the case of his death,
to his heirs and beneficiaries) the following compensation and benefits in lieu
of any other compensation or benefits arising under this Agreement or otherwise:

 

(a)       if the Employee was terminated by the Company for Cause, or the
Employee terminates without Good Reason: the Accrued Compensation;

 

(b)       if the Employee was terminated by the Company for Disability: (i) the
Continuation Benefits; (ii) the Accrued Compensation; and (iii) the Severance
Payment;

 

(c)       if termination was due to the Employee’s death: (i) the Accrued
Compensation; (ii) the Continuation Benefits; (iii) the Pro Rata Bonus; and (iv)
the Severance Payment; or

 

 

 



(d)       if the Employee was terminated by the Company without Cause, or the
Employee terminates this Agreement for Good Reason: (i) the Accrued
Compensation; (ii) the Severance Payment; and (iii) the Continuation Benefits.

 

9.4       The amounts payable under this Section 9, shall be paid as follows:

 

(a)       Accrued Compensation shall be paid to the Employee (or in the case of
his death, to his heirs and beneficiaries) within five (5) business days after
the Employee’s Termination Date (or earlier, if required by applicable law);

 

(b)       If the Continuation Benefits are paid in cash, the payments shall be
made to the Employee (or in the case of his death, to his heirs and
beneficiaries) on the first day of each month during the Continuation Period (or
earlier, if required by applicable law); and

 

(c)       The Severance Payment shall be payable to the Employee (or in the case
of his death, to his heirs and beneficiaries) in equal installments on each of
the Company’s regular pay dates for executives (or earlier, if required by
applicable law) during the 12-month period for which Employee is entitled to the
Severance Payment, commencing on the first regular executive pay date following
the Termination Date.

 

9.5       Notwithstanding the foregoing, in the event Employee is a member of
the Board of Directors on the Termination Date, the payment of any and all
compensation due hereunder, except Accrued Compensation and Employee’s right to
exercise any options to purchase shares of the Company’s Common Shares
(“Employee Stock Options”) after the Termination Date, is expressly conditioned
on: (i) Employee’s resignation from the Board of Directors of the Company and
with any Subsidiary of the Company, within five (5) business days of notice by
the Company requesting such resignation; (ii) Employee’s execution (and not
revoking) a general release and waiver of claims against the Company in a form
reasonably acceptable to the Employee and the Company; and (iii) full and
continued compliance by Employee with the covenants and obligations described in
Article VI and Article VII of this Agreement.

 

9.6       The Employee shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Employee in any subsequent employment except as
provided in Section 1.4.

 

ARTICLE X

STOCK OPTION AWARDS

 

10.1       During the term of this Agreement, Employee shall be eligible to
receive Employee Stock Options pursuant to grants by the Committee under the
Company’s 2011 Equity Incentive Plan or such other equity compensation plan as
may be adopted by the Company in the discretion of the Committee. The actual
grant date value of any such awards shall be determined in the discretion of the
Committee and any such awards shall include such vesting conditions and other
terms and conditions as determined by the Committee.

 

 

 



ARTICLE XI

EXTRAORDINARY TRANSACTIONS

 

11.1       The Company’s Board of Directors has determined that it is
appropriate to reinforce and encourage the continued attention and dedication of
members of the Company's management, including the Employee, to their assigned
duties without distraction in potentially disturbing circumstances arising from
the possibility of a change in control of the Company.

 

11.2       In the event that within the ninety (90) days following a Change of
Control, Employee is terminated, or Employee’s status, title, position or
responsibilities are materially reduced and Employee terminates his Employment,
then subject to Section 9.5 above, the Company shall pay and/or provide to the
Employee, the following compensation and benefits, in lieu of any other payments
due hereunder: (i) the Accrued Compensation; (ii) the Continuation Benefits; and
(iii) a lump sum payment within ten (10) days of the Termination Date equal to
100% of the sum of (a) Employee’s Base Salary in effect on the effective date of
the Change of Control, and (b) Employee’s Bonus amount for the prior fiscal year
of employment.

 

11.3       Notwithstanding the foregoing, if the payment under this Article XI,
either alone or together with other payments which the Employee has the right to
receive from the Company, would constitute an “excess parachute payment” as
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), the aggregate of such credits or payments under this Agreement and
other agreements shall be reduced to the largest amount as will result in no
portion of such aggregate payments being subject to the excise tax imposed by
Section 4999 of the Code. The priority of the reduction of excess parachute
payments shall be in the discretion of the Employee. The Company shall give
notice to the Employee as soon as practicable after its determination that
Change of Control payments and benefits are subject to the excise tax, but no
later than ten (10) days in advance of the due date of such Change of Control
payments and benefits, specifying the proposed date of payment and the Change of
Control benefits and payments subject to the excise tax. Employee shall exercise
his option under this Section 11.3 by written notice to the Company within five
(5) days in advance of the due date of the Change of Control payments and
benefits specifying the priority of reduction of the excess parachute payments.

 

11.4       Option awards granted to Employee under any of the Company’s plans,
which are vested as of the effective date of the termination of Employee’s
employment pursuant to Section 11.2 shall remain exercisable in accordance with
the Plan, but in no event after the Expiration Time under any such Plan (it
being agreed and acknowledged that unvested options shall be void immediately
upon the occurrence of such a termination event).

 

11.5       In the event that upon a Change of Control Employee is terminated, or
Employee’s status, title, position or responsibilities are materially reduced
and Employee terminates his Employment, any and all unvested option awards
granted to Employee shall be immediately vested and exercisable.

 

 

 



ARTICLE XII

SECTION 409A COMPLIANCE

 

12.1       To the extent applicable, it is intended that any amounts payable
under this Agreement shall either be exempt from Section 409A of the Code or
shall comply with Section 409A (including Treasury regulations and other
published guidance related thereto) so as not to subject Employee to payment of
any additional tax, penalty or interest imposed under Section 409A of the Code.
The provisions of this Agreement shall be construed and interpreted to the
maximum extent permitted to avoid the imputation of any such additional tax,
penalty or interest under Section 409A of the Code yet preserve (to the nearest
extent reasonably possible) the intended benefit payable to Employee.
Notwithstanding the foregoing, the Company makes no representations regarding
the tax treatment of any payments hereunder, and the Employee shall be
responsible for any and all applicable taxes, other than the Company’s share of
employment taxes on the severance payments provided by the Agreement. Employee
acknowledges that Employee has been advised to obtain independent legal, tax or
other counsel in connection with Section 409A of the Code.

 

12.2       Notwithstanding any provisions of this Agreement to the contrary, if
Employee is a “specified employee” (within the meaning of Section 409A of the
Code and the regulations adopted thereunder) at the time of Employee’s
separation from service and if any portion of the payments or benefits to be
received by Employee upon separation from service would be considered deferred
compensation under Section 409A of the Code and the regulations adopted
thereunder (“Nonqualified Deferred Compensation”), amounts that would otherwise
be payable pursuant to this Agreement during the six-month period immediately
following Employee’s separation from service that constitute Nonqualified
Deferred Compensation and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following Employee’s
separation from service that constitute Nonqualified Deferred Compensation will
instead be paid or made available on the earlier of (i) the first business day
of the seventh month following the date of Employee’s separation from service
and (ii) Employee’s death. Notwithstanding anything in this Agreement to the
contrary, distributions upon termination of Employee’s employment shall be
interpreted to mean Employee’s “separation from service” with the Company (as
determined in accordance with Section 409A of the Code and the regulations
adopted thereunder).  Each payment under this Agreement shall be regarded as a
“separate payment” and not of a series of payments for purposes of Section 409A
of the Code.

 

12.3        Except as otherwise specifically provided in this Agreement, if any
reimbursement to which the Employee is entitled under this Agreement would
constitute deferred compensation subject to Section 409A of the Code, the
following additional rules shall apply: (i) the reimbursable expense must have
been incurred, except as otherwise expressly provided in this Agreement, during
the term of this Agreement; (ii) the amount of expenses eligible for
reimbursement during any taxable year will not affect the amount of expenses
eligible for reimbursement in any other taxable year; (iii) the reimbursement
shall be made as soon as practicable after Employee’s submission of such
expenses in accordance with the Company’s policy, but in no event later than the
last day of Employee’s taxable year following the taxable year in which the
expense was incurred; and (iv) the Employee’s entitlement to reimbursement shall
not be subject to liquidation or exchange for another benefit.

 

 

 



ARTICLE XIII

ARBITRATION AND INDEMNIFICATION

 

13.1       Any controversy, dispute or claim arising out of or relating to this
Agreement or breach thereof, with the sole exception of any claim, breach, or
violation arising under Articles VI or VII hereof, shall be shall first be
settled through good faith negotiation. If the dispute cannot be settled through
negotiation, the parties agree to attempt in good faith to settle the dispute by
mediation administered by JAMS. If the parties are unsuccessful at resolving the
dispute through mediation, the parties agree to final and binding arbitration
before a three-member arbitration panel in the State of New York, Kings County,
in accordance with the Rules of the American Arbitration Association then in
effect. The arbitrators shall be selected by the Association and each shall be
an attorney-at-law experienced in the field of corporate and/or employment law.
However, the parties explicitly agree to appellate review of any such award by a
court of competent jurisdiction. Thus, any arbitration award may be entered in
any court of competent jurisdiction in the State of New York, Kings County,
provided that in the event that a party moves to confirm or vacate the
arbitration award, the parties agree that the applicable standard of review
shall be de novo.

 

13.2       The Company hereby agrees to indemnify, defend, and hold harmless the
Employee for any and all claims arising from or related to his employment by the
Company at any time asserted, at any place asserted, to the fullest extent
permitted by law, except for claims based on Employee’s fraud, deceit or
willfulness. The Company shall maintain such insurance as is necessary and
reasonable to protect the Employee from any and all claims arising from or in
connection with his employment by the Company during the term of Employee’s
employment with the Company and for a period of six (6) years after the date of
termination of employment for any reason. The provisions of this Section 13.2
are in addition to and not in lieu of any indemnification, defense or other
benefit to which Employee may be entitled by statute, regulation, common law or
otherwise.

 

 

ARTICLE XIV

SEVERABILITY

 

14.1       If any provision of this Agreement shall be held invalid and
unenforceable, the remainder of this Agreement shall remain in full force and
effect. If any provision is held invalid or unenforceable with respect to
particular circumstances, it shall remain in full force and effect in all other
circumstances.

 

 

 

ARTICLE XV

NOTICE

 

15.1       For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when: (a) personally delivered; or (b) sent by:
(i) a nationally recognized overnight courier service; or (ii) certified mail,
return receipt requested, postage prepaid and in each case addressed to the
respective addresses as set forth below or to any such other address as the
party to receive the notice shall advise by due notice given in accordance with
this paragraph. All notices and communications shall be deemed to have been
received on: (A) if delivered by personal service, the date of delivery thereof;
(B) if delivered by a nationally recognized overnight courier service, on the
first business day following deposit with such courier service; or (C) on the
third business day after the mailing thereof via certified mail. Notwithstanding
the foregoing, any notice of change of address shall be effective only upon
receipt.

 

 

 



The current addresses of the parties are as follows:

 

  IF TO THE COMPANY:  IEH Corporation

140 58th Street

Suite 8E

Brooklyn, New York 11220

Attention: Chief Executive Officer

 

  WITH A COPY TO:  Steven L. Glauberman, Esq.

Becker & Poliakoff, LLP

45 Broadway, 17th Floor

New York, New York 10006

 

  IF TO THE EMPLOYEE:  William H. Craig

25 Lenape Trail

Chatham, NJ 07928

 

ARTICLE XVI

BENEFIT

 

16.1       This Agreement shall inure to, and shall be binding upon, the parties
hereto, the successors and assigns of the Company, and the heirs and personal
representatives of the Employee. The respective rights and obligations of the
parties hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

 

ARTICLE XVII

AMENDMENTS AND WAIVERS

 

No supplement, modification, amendment or waiver of the terms of this Agreement
shall be binding on the parties hereto unless executed in writing by the parties
to this Agreement. No waiver of any of the provisions of this Agreement shall be
deemed to or shall constitute a waiver of any other provisions hereof (whether
or not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided. Any failure to insist upon strict compliance with
any of the terms and conditions of this Agreement shall not be deemed a waiver
of any such terms or conditions and the waiver by either party of any breach or
violation of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach of construction and validity.

 

 

 



ARTICLE XVIII

GOVERNING LAW

 

18.1       This Agreement has been negotiated and executed in the State of New
York which shall govern its construction, validity and enforceability.

 

ARTICLE XIX

JURISDICTION

 

19.1       Any or all actions or proceedings which may be brought by the Company
or Employee under this Agreement shall be brought in courts having a situs
within the State of New York, and Employee and the Company each hereby consent
to the jurisdiction of any local, state, or federal court located within the
State of New York.

 

ARTICLE XX

ENTIRE AGREEMENT

 

20.1       This Agreement sets forth the entire agreement between the parties
and supersedes all prior agreements, letters and understandings between the
parties, whether oral or written prior to the Effective Date of this Agreement,
except for the terms of employee stock option plans, restricted stock grants and
option certificates (unless otherwise expressly stated herein).

 

ARTICLE XXI

INTERPRETATION AND INDEPENDENT REPRESENTATION

 

24.1       The parties agree that they have both had the opportunity to review
and negotiate this Agreement, and that any inconsistency or dispute related to
the interpretation of any of the provisions of this Agreement shall not be
construed against either party. The headings used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. The Employee has been advised and had the opportunity to consult with
an attorney or other advisor prior to executing this agreement. The Employee
understands, confirms and agrees that counsel to the Company (Becker &
Poliakoff, LLP) has not acted and is not acting as counsel to the Employee and
that Employee has not relied upon any legal advice except as provided by its own
counsel.

 



 

 



ARTICLE XXII

EXECUTION

 

22.1       This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page was an original thereof.

 

 

 

 

Remainder of page intentionally left blank; signature page follows.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and affixed
their hands and seals the day and year first above written.

 

  IEH CORPORATION               By: /s/ David Offerman     David Offerman    
Chief Executive Officer               EMPLOYEE         By: /s/ William H. Craig
    William H. Craig

 

 

 

 

